DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Mitchell Hinrichs (Reg. #79517) on August 18, 2021.
Please amend claims 1-3, 9-10, 12 which were filed June 1, 2021 as follows: 
1. As to claim 1: Incorporating claim 2 limitation into claim 1, such that claim 1 is amended as follow:
A smart mouse for an information handling system, the smart mouse comprising: 
at least one battery; 
a microcontroller unit; 
an optical unit having an on state and an off state, the on state of the optical unit causing the smart mouse to be electrically enabled for use, the off state of the optical unit causing the smart mouse to be electrically disabled for use; and 
a mechanical switch having an open position and a closed position, the mechanical switch configured to transmit a signal to the microcontroller unit in response to a movement of the smart mouse caused by a user, the movement of the smart mouse causing a pendulum arm of the mechanical switch to swing causing the mechanical switch to be in the closed position; 

receive the signal from the mechanical switch;
cause the at least one battery to provide power to the optical unit, the provided power causing the optical unit to be in the on state, the on state of the optical unit causing the smart mouse to be electrically enabled for use;
monitor the smart mouse for an additional movement of the smart mouse caused by the user; 
determine that a first threshold period has occurred, the first threshold period comprising a period of time in which the additional movement of the smart mouse caused by the user has ended; and 
in response to determining that the first threshold period has occurred: 
cause the microcontroller unit to be in an idle state; 
determine that a second threshold period has occurred, the second threshold period comprising a period of time in which the microcontroller unit has been in the idle state; and 
in response to determining that the second threshold period has occurred: 
cause the at least one battery to refrain from providing power to the optical unit causing the optical unit to be in the off state, the off state of the optical unit causing the smart mouse to be electrically disabled for use.
2. As to claim 3: Changing “The smart mouse of claim 2” to ---The smart mouse of claim 1--- in line 1.
3. As to claim 9, Incorporating claim 10 limitation into claim 9, such that claim 9 is amended as follow:

transmitting, by the mechanical switch of the smart mouse, a signal to a microcontroller unit of the smart mouse in response to a movement of the smart mouse caused by a user, the movement of the smart mouse causing a pendulum arm of the mechanical switch to swing causing the mechanical switch to be in a closed position, the signal indicating that the mechanical switch is in the closed position; 
receiving, by the microcontroller unit, the signal indicating that the mechanical switch is in the closed position; and 
in response to receiving the signal: 
causing, by a power switch of the smart mouse, at least one battery of the smart mouse to provide power to an optical unit of the smart mouse, the provided power causing the optical unit to be in an on state, the on state of the optical unit causing the smart mouse to be electrically enabled for use;
monitoring, by the microcontroller unit, the smart mouse for an additional movement of the smart mouse caused by the user; 
determining, by the microcontroller unit, that a first threshold period has occurred, the first threshold period comprising a period of time in which the additional movement of the smart mouse caused by the user has ended; and 
in response to determining that the first threshold period has occurred: 
causing, by the microcontroller unit, the microcontroller unit to be in an idle state; 
determining, by the microcontroller unit, that a second threshold period has occurred, the second threshold period comprising a period of time in which the microcontroller unit has been in the idle state;
in response to determining that the second threshold period has occurred: 
causing, by the power switch, the at least one battery to refrain from providing power to the optical unit causing the optical unit to be in an off state, the off state of the optical unit causing the smart mouse to be electrically disabled for use.
4. As to claim 12: Changing “The method of claim 10” to ---The method of claim 9--- in line 1.
5.  Cancelled claims 2, 10.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-8 are allowed.
The present invention is directed to a mouse apparatus equipped with a pendulum arm of the mechanical switch to swing causing the mechanical switch to be in the closed position. The claimed invention (claim 1 as representative of the independent claims) recites:
A smart mouse for an information handling system, the smart mouse comprising: 
at least one battery; 
a microcontroller unit; 

a mechanical switch having an open position and a closed position, the mechanical switch configured to transmit a signal to the microcontroller unit in response to a movement of the smart mouse caused by a user, the movement of the smart mouse causing a pendulum arm of the mechanical switch to swing causing the mechanical switch to be in the closed position; 
the microcontroller unit configured to: 
receive the signal from the mechanical switch; and 
cause the at least one battery to provide power to the optical unit, the provided power causing the optical unit to be in the on state, the on state of the optical unit causing the smart mouse to be electrically enabled for use.

The claimed material as disclosed is detailed and specific. The prior art teach a mouse equipped with a switch as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 4, 14-20 and figures 1-5. Applicant has argued these limitations on pages 1-2, of Applicant’s Remarks filed June 1, 2021s which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by 

Claims 9, 11-13, 15-17 are allowed.
The present invention is directed to a method for electrically enabling and electrically disabling a mouse apparatus equipped with a pendulum arm of the mechanical switch to swing causing the mechanical switch to be in the closed position. The claimed invention (claim 9 as representative of the independent claims) recites:
A method for electrically enabling and electrically disabling a smart mouse for an information handling system using a mechanical switch, the method comprising: 
transmitting, by the mechanical switch of the smart mouse, a signal to a microcontroller unit of the smart mouse in response to a movement of the smart mouse caused by a user, the movement of the smart mouse causing a pendulum arm of the mechanical switch to swing causing the mechanical switch to be in a closed position, the signal indicating that the mechanical switch is in the closed position; 
receiving, by the microcontroller unit, the signal indicating that the mechanical switch is in the closed position; and 
in response to receiving the signal: 


The claimed material as disclosed is detailed and specific. The prior art teach a method of operating a mouse device equipped with a switch as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 4, 14-20 and figures 1-5. Applicant has argued these limitations on pages 1-2, of Applicant’s Remarks filed June 21, 2021 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 9, 11-13, 15-17 are allowable over the prior arts of record.

Claims 18-20 are allowed.

A mechanical switch of a smart mouse, the mechanical switch comprising: 
a pendulum pivot fastener configured to removably couple the mechanical switch to the smart mouse; 
a pendulum arm having a first pendulum end and a second pendulum end, the first pendulum end including a pendulum hole configured to rotatably couple with the pendulum pivot fastener, the second pendulum end including a pendulum weight configured cause the pendulum arm to pivot about the pendulum hole in response to a movement of the smart mouse caused by the user; 
a switch spring finger removably coupled to the pendulum arm; 
an assembly bracket having a first bracket end and a second bracket end, the first bracket end including a bracket hole configured to couple with the pendulum pivot fastener, the second bracket end including a semicircular hole configured to allow the switch spring finger to traverseATTORNEY DOCKETPATENT APPLICATION the semicircular hole as the pendulum arm pivots about the pendulum hole; and 
a switch board removably coupled to the assembly bracket, the switch board including one or more contact pads, each contact pad configured to electrically couple with the switch spring finger when the switch spring finger traverses the semicircular hole of the assembly bracket.


The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 18-20 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Su et al (US 2019/0171302 A1) teach an input device includes a housing having a top surface, a touch sensor disposed on the top surface of the housing, and a processor disposed in the housing. The touch sensor can be configured to detect a contact by a hand on the top surface of the housing and generate touch data corresponding to the detected contact by the hand. The processor can be configured to control operation of the touch sensor and receive the touch data, determine an orientation of the hand with respect to the housing based on the touch data, and calibrate a detected movement of the input device based on the determined orientation of the hand with respect to the housing. An image sensor and/or one or more IMUs can be used to detect 2D and/or 3D movement of the input device.
Bonanno et al (US 2019/0079584 A1) teach an input device comprising a housing having a region, a haptic element coupled to the housing, the haptic element configured to generate a haptic feedback and couple the haptic feedback to the region of the housing, and a force-sensitive element coupled to the housing, the force-sensitive element configured to detect a threshold input force applied-to and removed-from the region of the housing, the force-sensitive element being different from the haptic element. The haptic element may generate a first haptic feedback in response to the force-sensitive element detecting the threshold force being applied to the region of the housing, and the haptic element may generate a second haptic feedback in response to the force-sensitive element detecting the threshold force being removed from to the 
Forde et al (US 2018/0260043 A1) teach an input device can include a chassis, a housing coupled to the chassis and forming a top surface of the input device, a depressible key plate integrated with and forming a part of the housing, a biasing mechanism (e.g., a spring) disposed within the housing and coupled to a bottom portion of the key plate to provide a downward force on the key plate, and a force sensor (e.g., switch) disposed in the chassis and in contact with the bottom portion of the key plate to activate in response to receiving a threshold force by the bottom surface of the key plate. The key plate may depress in response to receiving at least a predetermined depression force on the top surface. In some cases, the downward force provided by the biasing mechanism can be substantially equal to the predetermined depression force.
O’Mahony et al (US 2017/022132 A1) teach an input device includes a chassis and a depressible actuator disposed on the chassis that, when depressed, generates and sends a control signal to a processor, where the actuator is coupleable to a removable button cover that provides user-access to activate the actuator, and a removable blank cover to prevent user access to activate the actuator. The button cover and blank cover can be separate from the chassis and may directly attach to the actuator. The input device can further include a second depressible actuator disposed on the chassis that, when depressed, generates and sends a second control signal to the processor, where the second actuator is coupleable to the button cover and the blank cover.

Shahoian (US 6697043 B1) teaches an interface device and method providing haptic sensations to a user. A user physically contacts a housing of the interface device, and a sensor device detects the manipulation of the interface device by the user. An actuator assembly includes an actuator that provides output forces to the user as haptic sensations. In one embodiment, the actuator outputs a rotary force, and a flexure coupled to the actuator moves an inertial mass and/or a contact member. The flexure can be a unitary member that includes flex joints allowing a portion of the flexure to be linearly moved. The flexure can converts rotary force output by the actuator to linear motion, where the linear motion causes a force that is transmitted to the user. In another embodiment, the actuator outputs a force, and a mechanism coupling the actuator to the device housing uses the force to move the actuator with respect to the device housing. The actuator acts as an inertial mass when in motion to provide an inertial force that can be transmitted to the user. The mechanism can be a flexure including at least one flex joint or a mechanism with bearings.

Huang et al (US 2008/0198134 A1) teach a wireless device and a power-saving device thereof are provided. The power-saving device includes a bracket, a rocker arm and a struck element. The bracket is electrically connected to a circuit board of the .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693